DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 93 and 98-112, drawn to a method for identifying a subject that is at risk of having a condition comprising a given neurodegenerative disorder, comprising detecting one or more protein antigen binding targets from a given genus of bacteria.
Group II, claims 93-97 and 99-104, drawn to a method for identifying a subject that is at risk of having a condition comprising a given neurodegenerative disorder, comprising detecting one or more nucleic acid binding targets from a given genus of bacteria.

Election of Species for Groups I and II
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Neurodegenerative disorders: 
a) autism spectrum disorder
b) anxiety
c) Parkinson's Disease
d) Rett Syndrome
e) Fragile X Syndrome
f) Tuberous Sclerosis
g) Multiple Sclerosis
h) Alzheimer’s Disease
i) Cornelia de Lange Syndrome
j) stroke
k) psychiatric diseases
l) amyotrophic lateral sclerosis
m) Leukodystrophies including Alexander Syndrome, 
n) alpha-synucleinopathies including Lewy Body Dementia, incidental Lewy body disease, Lewy body variant of Alzheimer’s disease
o) multiple system atrophy
p) pure autonomic failure

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Election of Species for Group II
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Nucleic acids: 
q) SEQ ID NO: 1
r) SEQ ID NO: 2
s) SEQ ID NO: 3
t) SEQ ID NO: 4
u) SEQ ID NO: 5
v) SEQ ID NO: 6
w) SEQ ID NO: 7
x) SEQ ID NO: 8

z) SEQ ID NO: 10
aa) SEQ ID NO: 11
bb) SEQ ID NO: 12
cc) SEQ ID NO: 13
dd) SEQ ID NO: 14
ee) SEQ ID NO: 15
ff) SEQ ID NO: 16
gg) SEQ ID NO: 17
hh) SEQ ID NO: 18
ii) SEQ ID NO: 19
jj) SEQ ID NO: 20
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Election of Species for Groups I and II
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Bacterial Genus: 
Applicant must elect ONE SPECIES of bacterial genus encompassed by the pending claims.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-II and the species set forth above lack unity of invention because even though the inventions of these groups require the technical feature of a method for identifying a subject that is at risk of having a condition comprising a given neurodegenerative , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2015/0152484 A1 (IDS, 1/31/2020). The ‘484 document teaches a method for identifying a subject that is at risk of having autism spectrum disorder, comprising detecting one or more binding targets from one or more of bacteria of the genus Bacteriodetes, bacteroidia, bacteroidales, bacteroidaceae, paraprevotella, paraprevoteliaceae, pseudomonadaceae, desulfobacteraceae, pseudomonadales, staphylococcus, staphylococcaceae, christensenella, rikenellaceae, odonbacteraceae, pseudoramibacter, eubacteraciaea, holdemania, ruminococcus, lactobacillales, enterococcaceae, enterococcus, coprococcus, eggerthela, sutterela, alcaligenaceae, rhodospirillales, clostridaceae, rhodospirillaceae, and ruminococcaceae, parabacteroides, and/or eisenbergiela (see [0090] and [0045], When the mean abundance of each genus was compared between groups by the unadjusted Student's t-test, the genera Prevotella, Oscillibacter, and Paraprevotella were more abundant in the neurotypical group, and the genus Akkermansia was more abundant in the autistic group (Table 8)), as in the instant claims.
Applicant is advised that the reply to this requirement to be complete must include (i) election of a species from each list set forth above and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
31 December 2021